

Exhibit 10.91


[Letterhead of Assured Guaranty Ltd.]


December 15, 2016




James M. Michener
c/o Assured Guaranty Ltd.
30 Woodbourne Avenue
Hamilton, Bermuda HM08


Re:    Sale of Assured Guaranty Ltd. Common Shares


Dear Mr. Michener:


On or about January 6, 2017, Assured Guaranty Ltd. (the “Company”) intends to
distribute to you, in settlement of restricted share units held by you in the
employer stock fund pursuant to the Assured Guaranty Ltd. Supplemental Employee
Retirement Plan (the “Company SERP”), 23,062 common shares, par value $0.01 per
share (“Common Shares”) of the Company.


You have indicated that you wish to sell to the Company or its designee (the
“Purchaser”) 23,062 Common Shares (such number of shares, the “Shares”). The
Purchaser hereby agrees to purchase the Shares from you, free and clear of all
liens, security interests, claims and encumbrances whatsoever, and you agree to
sell the Shares to the Purchaser at a purchase price equal the closing per
Common Share sale price (or, if no closing sale price is reported, the average
of the last bid and last ask prices or, if more than one in either case, the
average of the average last bid and the average last ask prices) at 4:00 p.m.
(New York City time) on the New York Stock Exchange (the “NYSE”) on January 6,
2017 (the “Purchase Date”), as reported in composite transactions for the NYSE.
The purchase price shall be paid by wire transfer in accordance with the wire
transfer instructions to be provided by you not less than one business day prior
to the Purchase Date. Payment shall be made on or about January 9, 2017, subject
to satisfaction of the conditions set forth herein.


The Company represents that its purchase of the Shares has been approved by its
Nominating and Governance Committee, its Finance Committee and its Board of
Directors.


You hereby represent and warrant to the Purchaser as of the date of this letter
and as of the Purchase Date (as if such representations and warranties were made
on the Purchase Date) as follows:


(a)    You have full power and authority (including, legal capacity) to execute
and deliver this Letter Agreement, to perform your obligations hereunder and to
consummate the transactions contemplated hereby and such execution, delivery,
performance and consummation will not require the consent of, or notice to, any
governmental entity or any party to any contract, agreement or arrangement with
you. This Letter Agreement has been duly and validly executed and delivered by
you. This Letter Agreement constitutes your legal, valid and binding obligation,
enforceable against you in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies.


(b)    You own the Shares you are selling pursuant to this Letter Agreement free
and clear of all liens, security interests, claims and encumbrances whatsoever.
Except as set forth in the Company’s organizational documents, you are not a
party to any option, warrant, purchase right or other contract that could
require you to sell, transfer or otherwise dispose of any of the Shares (other
than this Letter Agreement). You are not a party to any voting trust, proxy or
other contract with respect to the voting of any capital stock of the Company.
None of the Shares constitute community property and no approval of your spouse
or anyone else is otherwise required for this Letter Agreement to be your legal,
valid and binding obligation. Upon delivery of certificates representing the
Shares or an electronic transfer of the Shares and payment therefore pursuant
hereto, good and valid title to such Shares, free and clear of all liens,
security interests, claims and encumbrances whatsoever, will pass to the
Purchaser.




1



--------------------------------------------------------------------------------




(c)    You are not a party to any pending or, to your knowledge, threatened,
proceedings, at law or in equity, by or before any governmental authority or
arbitration panel, relating to the transactions contemplated by this Letter
Agreement.


(d)    The Purchaser will not have any liability or otherwise suffer or incur
any loss as a result of or in connection with any brokerage or finder’s fee or
other commission of any person retained by you in connection with the
transactions contemplated by this Letter Agreement.


(e)    You acknowledge that you have not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the
Purchaser, whether or not any such representations, warranties or statements
were made in writing or orally, except as expressly set forth in this Letter
Agreement for your benefit.


The Purchaser’s obligation to pay for the Shares is subject to the receipt, on
or before the Purchase Date, by The Bank of New York Mellon, the Company’s
broker, of the Shares by DTC transfer to an account to be designated by the
Purchaser not less than one business day prior to the Purchase Date.


The Purchaser’s obligation to pay for the Shares, and your obligation to deliver
the Shares, is subject to:


(a)    the Company’s distribution of a number of Common Shares pursuant to the
Company SERP on or before the Purchase Date;


(b)    trading in the Common Shares not having been suspended by the Securities
and Exchange Commission or the NYSE during any of the five NYSE trading days
prior to the Purchase Date; and trading in securities generally on the NYSE not
having been suspended or limited or minimum prices shall have been established
on the NYSE during any of the five NYSE trading days prior to the Purchase Date;
and


(c)    no temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction preventing the
consummation of the transactions contemplated by this Letter Agreement shall be
in effect and person shall have filed suit or other proceedings seeking such an
order or injunction or otherwise related to the transactions contemplated
hereby.


In the event the condition in clause (a) above does not occur on or before
January 13, 2017, this Letter Agreement shall terminate without liability of
either party to the other party to this Letter Agreement. In the event any of
the conditions in clauses (b) or (c) above shall not be met on the Purchase
Date, this Letter Agreement shall terminate without liability of either party to
the other party to this Letter Agreement.


This Letter Agreement may be amended only by a written instrument signed by each
of the Company and you and with the approval of the Nominating and Governance
Committee of the Company’s Board of Directors or by the Board of Directors.


You and the Purchaser shall each bear their respective expenses with respect to
the transactions contemplated hereby.


This Letter Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York without giving effect
to the principles of conflicts of law thereof.




[REMAINDER OF PAGE INTENTIONALLY BLANK]






2



--------------------------------------------------------------------------------




If the preceding accurately reflects our agreement, please sign the copies of
this Letter Agreement and return one to my attention.


ASSURED GUARANTY LTD.




By:     /s/ Dominic J. Frederico    
Name:    Dominic J. Frederico
Title:    Chief Executive Officer    


Agreed and accepted
as of January 5, 2017


By: /s/ James M. Michener    
James M. Michener








3

